                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                     ***
                 7    SALLY WARD,                                             Case No. 2:20-CV-251 JCM (BNW)
                 8                                            Plaintiff(s),                   ORDER
                 9           v.
               10     THE VONS COMPANIES, INC., et al.,
               11                                           Defendant(s).
               12
               13            Presently before the court is Sally Ward’s (“plaintiff”) motion to remand to state court.

               14     (ECF No. 6). The Vons Companies, Inc. (“defendant”) filed a response (ECF No. 11), to which
               15
                      plaintiff replied (ECF No. 13).
               16
                      I.     Background
               17
                             The instant action arises from plaintiff’s personal injuries sustained in defendant’s store.
               18
               19     (ECF No. 6-1).     Plaintiff was leaving the store when her shopping cart’s antitheft system

               20     engaged without warning, locking the wheels of the cart. Id. at 5. As a result, plaintiff ran into
               21
                      the cart and suffered injuries. Id.
               22
                             Plaintiff filed this suit on June 20, 2019, and amended her complaint to include defendant
               23
                      Gatekeeper Systems, Inc. (“Gatekeeper”) on August 27, 2019. (ECF No. 6 at 2). Plaintiff’s first
               24
               25     amended complaint alleged that she “is and was . . . a resident of Clark County, Nevada”; that

               26
               27
               28

James C. Mahan
U.S. District Judge
                1     Gatekeeper and defendant are both “foreign corporations”; and that she “has incurred medical
                2     expenses in an amount in excess of $100,000.”1 (ECF No. 6-1 at 2–3, 5).
                3
                             Plaintiff served defendant with a copy of her first amended complaint on October 1,
                4
                      2019. (ECF No. 6-2). Defendant removed this action on February 5, 2020, leading to the
                5
                6     present issue before the court. (ECF Nos. 1; 6).

                7     II.    Legal Standard
                8            Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the
                9
                      district courts of the United States have original jurisdiction, may be removed by the defendant
              10
                      or the defendants, to the district court of the United States for the district and division embracing
              11
              12      the place where such action is pending.” 28 U.S.C. § 1441(a). “A federal court is presumed to

              13      lack jurisdiction in a particular case unless the contrary affirmatively appears.” Stock West, Inc.
              14      v. Confederated Tribes of Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).
              15
                             Upon notice of removability, a defendant has thirty days to remove a case to federal court
              16
                      once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              17
              18      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not

              19      charged with notice of removability “until they’ve received a paper that gives them enough
              20      information to remove.” Id. at 1251.
              21
                             Specifically, “the ‘thirty-day time period [for removal] . . . starts to run from defendant’s
              22
                      receipt of the initial pleading only when that pleading affirmatively reveals on its face the facts
              23
              24      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty

              25      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              26      clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,
              27
              28             1
                              Elsewhere in her first amended complaint, plaintiff alleges she incurred “special
                      damages in excess of $150,000 and general damages.” (ECF No. 6-1 at 7).
James C. Mahan
U.S. District Judge                                                   -2-
                1     order or other paper from which it can determine that the case is removable. Id. (quoting 28
                2     U.S.C. § 1446(b)(3)).
                3
                             A plaintiff may challenge removal by timely filing a motion to remand.
                4
                      28 U.S.C. § 1447(c).     On a motion to remand, the removing defendant faces a strong
                5
                6     presumption against removal, and bears the burden of establishing that removal is proper.

                7     Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996); Gaus v. Miles, Inc.,
                8     980 F.2d 564, 566–67 (9th Cir. 1992).
                9
                      III.   Discussion
              10
                             Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a state court of which the
              11
              12      district courts of the United States have original jurisdiction, may be removed by the defendant

              13      or the defendants, to the district court of the United States for the district and division embracing
              14      the place where such action is pending.” 28 U.S.C. § 1441(a). Defendants are not charged with
              15
                      notice of removability “until they’ve received a paper that gives them enough information to
              16
                      remove.” Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1251 (9th Cir. 2006) (citing 28
              17
              18      U.S.C. § 1446(b)(2)).

              19             “[N]otice of removability under § 1446(b) is determined through examination of the four
              20      corners of the applicable pleadings, not through subjective knowledge or a duty to make further
              21
                      inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005). Furthermore,
              22
                      “defendants need not make extrapolations or engage in guesswork; yet [28 U.S.C. § 1446(a)]
              23
              24      ‘requires a defendant to apply a reasonable amount of intelligence in ascertaining removability.’”

              25      Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013) (quoting Whitaker
              26      v. Am. Telecsting Inc., 261 F.3d 196, 206 (2d Cir. 2001)).
              27
              28

James C. Mahan
U.S. District Judge                                                   -3-
                1            For a United States district court to have diversity jurisdiction under 28 U.S.C. § 1332,
                2     the parties must be completely diverse and the amount in controversy must exceed $75,000.00,
                3
                      exclusive of interest and costs. See 28 U.S.C. § 1332(a); Matheson v. Progressive Specialty Ins.
                4
                      Co., 319 F.3d 1098 (9th Cir. 2003).
                5
                6            Here, the parties do not dispute that the amount in controversy exceeds $75,000 (ECF

                7     Nos. 6; 11) and that there is complete diversity. The point of contention is whether the first
                8     amended complaint provided notice of removability to defendant.
                9
                             Plaintiff claims that defendant failed to timely remove the case. More specifically,
              10
                      plaintiff contends that defendant received the amended complaint on October 1, 2020 but did not
              11
              12      file to remove prior to the closing of the thirty-day window. Id. Due to the inflexible 30-day

              13      window for removal established by 28 U.S.C. § 1446(b)(1), plaintiff contends that the case
              14      should be remanded to state court. Id. at 5–6.
              15
                             On the other hand, defendant argues that its thirty-day removal window did not begin
              16
                      with service of the first amended complaint. (ECF No. 11). More specifically, defendant
              17
              18      contends that removability was not apparent from the face of the first amended complaint

              19      because plaintiff indicated she was a “resident” rather than a “citizen” of Nevada. Id. at 5.
              20             Defendant further claims that plaintiff’s omission of Gatekeeper’s principal place of
              21
                      business (California) and state of incorporation (Delaware) also preclude notice of removability.
              22
                      Id. at 6. Finally, defendant believes that the amount in controversy was unclear because plaintiff
              23
              24      alleged damages in excess of $100,000 in the general allegations of her complaint, $150,000 in

              25      her causes of action, and $15,000 in her prayer for relief. Id. at 6–7. Thus, defendant posits that
              26      it did not miss the opportunity to file prior to the closing of the thirty-day window because the
              27
                      required information needed to give notice were “obscured.” Id.
              28

James C. Mahan
U.S. District Judge                                                    -4-
                1              However, defendant’s arguments are unavailing. As can be noted in a commonsense
                2     examination of the four corners of the first amended complaint, plaintiff clearly established
                3
                      diversity jurisdiction. First, she asserted that she is a resident of Clark County, Nevada. (ECF
                4
                      No. 13 at 4).     Even though plaintiff posits that Gatekeeper and defendant are “foreign
                5
                6     corporations” in the complaint, only a “reasonable amount of intelligence” was needed to see

                7     that diversity jurisdiction had been established and removability was appropriate.            See
                8     Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013) (quoting Whitaker
                9
                      v. Am. Telecsting Inc., 261 F.3d 196, 206 (2d Cir. 2001)). (ECF No. 13 at 2). As “foreign
              10
                      corporations,” neither are Nevada corporations. Thus, diversity of citizenship was established.
              11
              12               Moreover, Nevada Rule of Civil Procedure 8 provides that “if the pleader seeks more

              13      than $15,000 in monetary damages, the demand for relief may request damages ‘in excess of
              14      $15,000’ without further specification of the amount.” Nev. R. Civ. P. 8(a)(4). Nonetheless, the
              15
                      amount in controversy exceeds $75,000 since plaintiff “suffered special damages in excess of
              16
                      $150,000.”     (ECF No. 6 at 5).      Because plaintiff exceeded the amount in controversy
              17
              18      requirement, the thirty-day window for notice of removal indeed began on October 1st and ended

              19      October 31st. Thus, in failing to file within this window, defendant missed the appropriate
              20      deadline.
              21
                               Thus, defendant had notice of removability, and the case should be remanded to state
              22
                      court.
              23
              24      IV.      Conclusion

              25               Accordingly,
              26               IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
              27
                      remand (ECF No. 6) be, and the same hereby is, GRANTED.
              28

James C. Mahan
U.S. District Judge                                                 -5-
                1            IT IS FURTHER ORDERED that the matter of Ward v. The Vons Companies, Inc. et al.,
                2     case number 2:20-cv-00251-JCM-BNW, be, and the same hereby is, REMANDED to the Eighth
                3
                      Judicial District Court.
                4
                             DATED March 16, 2020.
                5
                6
                                                              __________________________________________
                7                                             UNITED STATES DISTRICT JUDGE

                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -6-
